DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 03/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that PU does not teach or suggest at least determining a quantization parameter (second quantization parameter) for the target block to be 4 or more based on (i) the first quantization parameter for the target block which is not the previous quantization parameter and is not a quantization parameter in a slice level but is obtained by adding the difference and the third quantization and (ii) a parameter which is coded in a sequence parameter set in the bit stream, wherein “the second quantization parameter is for the target block .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner submits that Pu discloses in [0094] that a palette QP value (second quantization parameter) for a palette coded block that is adjusted from a predicted QP value (first quantization parameter) and that the predicted QP value may by the slice-level QP value or a QP value that is associated with a block included in a previous quantization group. On [0095], Pu provides an example that instead of using the slice-level QP value for a palette coded block, the video encoder or video decoder may define a palette QP value for the palette coded block as the slice-level QP+pltQPOffest, or may derive the palette QP value from a QP value associated with a block in a previous quantization group or associated with a neighboring block in the current quantization group that also includes the palette coded block instead of the slice-level QP. 
Further, Lee discloses in [0074] that a quantization parameter value may be changed for each CU using a syntax element cu_qp_delta; in  [0095] that  quantization parameter value of a current CU (first quantization parameter) may be derived by adding the changed CU quantization parameter value (cu_qp_delta) to the previous quantization parameter value (third quantization parameter ) ; and in [0122] and FIG. 3 that the quantization parameter value of CU equal to 21, delta is equal 2, quantization parameter value of CU 370, decoded subsequently to the first CU 360,  equal to 23, which is 21+2.

For the above reasons, it is believed that the rejections should be sustained.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 now recites “determine a second quantization parameter so that the second quantization parameter is greater than or equal to 4, based on (i) the first quantization parameter for the target block which is not the previous quantization parameter and is not a quantization parameter in a slice level but is obtained by adding the difference and the third quantization and (ii) a parameter which is coded in a sequence parameter set in the bit stream,.” However, there is no indication on the specification that first quantization parameter for the target block is not a previous quantization parameter and is not a quantization parameter in a slice level.
Examiner notes that any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
Examiner also notes that claim 1 recites a third quantization parameter which is a previous quantization parameter of the first quantization parameter or a quantization parameter based on the previous quantization parameter and that the first quantization parameter is based on the third quantization parameter. 

Regarding claims 9 and 17, -20, claims 9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because claims 9 and 17-20  recite newly added limitations similar the limitations, in question, discussed above.
Regarding claims 4-8 and 12-16, claims 4-8 and 12-16 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and therefore inherit the rejection of the parent claim.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US A1, claiming provision priority to U.S. Provisional Application No. 62/010979, filed on Jun. 11, 2014, U.S. Provisional Application No. 62/066797, filed on Oct. 21, 2014, and U.S. Provisional Application No. 62/066851, filed on Oct. 21, 2014), hereinafter referred to as Pu, in view of Lee (US 20140348227 A1), hereinafter referred to as Lee. 
Regarding claim 1, Pu discloses an image decoding apparatus that decodes a bit stream generated by coding an image and that decodes coded data included in the bit stream and corresponding to a target block to be decoded in the image, comprising (See [0192] and Fig. 3 -Video decoder 30 receives an encoded bitstream from a video encoder):
a first determining unit configured to determine whether the target block is palette-coded in the bit stream using palette coding (See [0209] - video decoder 30 may receive one or more syntax elements indicating a type of coding used to code each block of the video data, e.g., whether each block is a palette coded block, an inter-coded block, or an intra-coded block, etc.);
a second determining unit configured to determine whether or not a pixel in the target block is escape-coded in a case where the first determining unit determines that the target block is palette-coded (See [0210] – Palette based decoding unit 165 determines whether at least one pixel within the palette coded block is to be decoded as an escape pixel); and
a decoding unit configured:
 to obtain a first quantization parameter for a luminance component of the target block in accordance with information decoded from the bit stream (See [0063] - A predicted QP value, which may be the slice-level QP value or a previous QP value associated with a block in a previous quantization group; [0061]-[0064] - a luma (Y) component)
to determine a second quantization parameter so that the second quantization parameter is greater than or equal to 4 based on  (i) the first quantization parameter for the target block and (ii)a  parameter which is coded in a sequence parameter set in the bit stream,  the second quantization parameter being for the target block in which the first determining unit determines that the target block is palette-coded and the second determining unit determines that the pixel in the target block is escape coded (See [0011] a palette QP value (e.g. second quantization parameter) being adjusted from a predicted QP value (e.g. first quantization parameter) based on the at least one pixel within the palette coded block being coded as an escape pixel; [0095] the video encoder or video decoder may define a palette QP value for the palette-coded block as the slice-level QP+pltQPOffes. The parameter pltQPOffset may be a predefined constant, a value signaled in a SPS, VPS, PPS or slice header, or implicitly derived. In some examples, the parameter pltQPOffset may be a delta QP value. In addition, in [0064], Pu discloses that the video encoder or video decoder may adjust the slice-level QP by a value to offset the slice-level QP value due to varying input bit depths;  [0096] - second pltQPOffset2 may be used to quantize at least a portion of the escape pixels within the palette coded block; see also [0095]-[0097] that a palette QP value for the palette-coded block may be define as the slice-level QP+pltQPOffes. Further, Pu describes that the video encoder or video decoder may use two different QP values or corresponding offsets for the palette coded block, wherein a first pltQPOffset1 may be used to quantize at least a portion of any new palette entries for the palette coded block, and a second pltQPOffset2 may be used to quantize at least a portion of the escape pixels within the palette coded block. Pu also discloses that the pltQPOffsets may be predefined constants. Since the offset is being added to the QP, Examiner asserts that one of ordinary skill in the art would readily know that if predetermined value of pltQPOffset2 is greater than or equal to 4, then the quantization parameter would be greater than or equal to 4.).
Pu does not explicitly disclose wherein the information decoded from the bit stream indicates a difference between the first quantization parameter and a third quantization parameter for a luminance component, wherein the third quantization parameter is a previous quantization parameter of the first quantization parameter or a quantization parameter based on the previous quantization parameter, wherein the decoding unit is configured to obtain the first quantization parameter by adding the third quantization parameter and the difference; the first
quantization parameter for the target block which is not the previous quantization parameter and is not a quantization parameter in a slice level but is obtained by adding the difference and the third quantization; wherein the  decoding unit is configured to, in a case where the target block is prediction-coded in the bit stream using prediction-coding different from the palette-coding, obtain a transform coefficient by decoding the coded data corresponding to the target block, and to perform dequantization processing on the obtained transform coefficient by using the first quantization parameter included in the bit stream; and wherein the decoding unit is configured to decode coded data corresponding to a quantized pixel value of the pixel in the target block to obtain the quantized pixel value of the pixel, and to perform inverse-quantization processing on the quantized pixel value by using the second quantization parameter, in a case where the first determining unit determines that the target block is palette coded and the second determining unit determines that the pixel in the target block is escape-coded
However, Lee from the same or similar endeavor of video coding discloses wherein the information decoded from the bit stream indicates a difference between the first quantization parameter and a third quantization parameter for a luminance component, wherein the third quantization parameter is a previous quantization parameter of the first quantization parameter or a quantization parameter based on the previous quantization parameter, wherein the decoding unit is configured to obtain the first quantization parameter by adding the third quantization parameter and the difference; the first quantization parameter for the target block which is not the previous quantization parameter and is not a quantization parameter in a slice level but is obtained by adding the difference and the third quantization (See [0074] in a CU, a quantization parameter value may be changed for each CU using a syntax element cu_qp_delta; [0095] -A quantization parameter value of a current CU (first quantization parameter) may be derived by adding the changed CU quantization parameter value (cu_qp_delta) to the previous quantization parameter value (third quantization parameter ) ; and [0122] and FIG. 3 -  quantization parameter value of CU 360 equal to 21, delta is equal 2, quantization parameter value of CU 370, decoded subsequently to the first CU 360,  equal to 23, which is 21+2 )
wherein the decoding unit is configured to, in a case where the target block is prediction-coded in the bit stream using prediction-coding different from the palette-coding, obtain a transform coefficient by decoding the coded data corresponding to the target block, and to perform dequantization processing on the obtained transform coefficient by using the first quantization parameter included in the bit stream (See [0057]); and
wherein the decoding unit is configured to decode coded data corresponding to a quantized pixel value of a pixel in the target block to obtain the quantized pixel value of the pixel, and to perform inverse-quantization processing on the quantized pixel value by using the second quantization parameter, in a case where the first determining unit determines that the target block is palette coded and the second determining unit determines that the pixel in the target block is escape-coded (See [0181] -inverse quantization unit 154 may use a QP value associated with the CU (e.g. using a palette QP value based on the at least one pixel within the palette coded block being decoded as an escape pixel as per [0212] and 62/066797, [0095] and 62/066851, [0097])).

quantization parameter for improving video encoding efficiency by decoding initial quantization parameter information and quantization parameter range information on a slice, and deriving a quantization parameter limit range applied to a coding unit included in the slice using the initial quantization parameter information and the quantization parameter range information on the slice (Lee, [0007] and [0009]) improving encoding and decoding efficiencies (Lee, [0011]).
Regarding claim 4, Pu and Lee disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses a second decoding unit configured to, in a case where the second determining unit determines that the pixel in the target block is not escape-coded, decode a pixel value of the pixel in the target block by decoding data representing an index of a palette that has been used for palette coding (See [0024]  and [0025] - For those pixels of the block with color values that map to entries in the palette (e.g. not escape-coded), the video encoder may encode the index values of the entries for the respective pixels).
The motivation for combining Pu and Lee has been discussed in connection with claim 1, above. 
Regarding claim 5, Pu and Lee disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses in a case where the second determining unit determines that the pixel in the target block is escape-coded, the first decoding unit decodes the pixel value of the pixel in the target block without using the palette (See [0025] - For those pixels of the block with color values that do not map to entries in the palette, the video encoder may encode a special index for the pixel and encode the actual pixel value or its residual value (or a quantized version thereof). These pixels are referred to as "escape pixels.").
The motivation for combining Pu and Lee has been discussed in connection with claim 1, above. 
Regarding claim 6, Pu and Lee disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses wherein the second quantization parameter is determined by shifting the first quantization parameter in accordance with a difference between a possible range of a bit depth and/or a pixel value of the coded data corresponding to the target block and a possible range of a predication error ( [0094] - decoder may define a palette QP value for the palette coded block as the slice-level QP+pltQPOffest; and [0063] - QpBdOffsety is a luma quantization parameter range offset value that is based on an input bit depth for luma samples See also Pu, 62/066851, [0052] the value of delta QP can be calculated or otherwise determined as a function of QP. For example, delta can be 1<< (QP/6), or it can be l<< ((QP+d)/6) where dis a constant, and"<<" represents the bitwise left-shift operator),
The motivation for combining Pu and Lee has been discussed in connection with claim 1, above. 
Regarding claim 7, Pu and Lee disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses wherein the second quantization parameter is determined by shifting the first quantization parameter (See [0212] - video decoder 30 determines a palette QP value for the palette-coded block, the palette QP value being adjusted from a predicted QP value. See also 62/066797- [0095] and 62/066851- [0097]) so as to make a quantization step 1 or more (See [0047] - lossless palette-based coding. Lossless compression uses a quantization step equals 1. See also Pu, 62/066851, [0052] the value of delta QP can be calculated or otherwise determined as a function of QP. For example, delta can be 1<< (QP/6), or it can be l<< ((QP+d)/6) where dis a constant, and"<<" represents the bitwise left-shift operator).
The motivation for combining Pu and Lee has been discussed in connection with claim 1, above. 
Regarding claim 8, Pu and Lee disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses a third determining unit configured to determine whether or not the target block is quantized or dequantized, wherein the first quantization parameter is not coded or decoded in a case where the second determining unit determines that the pixel in the target block is escape-coded and the third determining unit determines that the target block is not quantized or dequantized (See [0071] - in the case that first block 170 adjacent to block boundary 174 is coded using the palette coding mode, a video encoder or a video decoder may apply deblocking filtering in a similar fashion as if first block 170 was coded as a lossless block (i.e., cu_transquant_bypass=1 such that no transform and no quantization is applied to the block). In other words, the disclosed techniques include treating palette coded first block 170 the same as a lossless coded block by disabling deblocking filtering for pixels within the palette coded first block 170 at block boundary 174 formed with second block 172).

Regarding claim 9, Pu discloses an image coding apparatus that codes a target block to be coded in an image into a bit stream, comprising (See [0149] and Fig. 2 -video encoder 20):
a first determining unit configured to determine whether the target block is to be palette-coded using palette-coding (See [0222] - video encoder 20 may signal one or more syntax elements in the encoded bitstream indicating a type of coding used to code each block of the video data, e.g., whether each block is a palette coded block, an inter-coded block, or an intra-coded block, etc.);
a second determining unit configured to determine whether or not a pixel in the target block is to be escape-coded in case where the first determining unit determines that the target block is to be palette-coded (See [0223] - Palette based encoding unit 122 determines whether at least one pixel within the palette coded block is encoded as an escape pixel);
a second quantization parameter that is determined so that the second quantization parameter is greater than or equal to 4, based on (i) the first quantization parameter and (ii) a parameter which is coded in a sequence parameter set in the bit stream, if the second quantization parameter being for the target block in which the first determining unit determines that the target block is to be palette-coded and the second determining unit determines that the pixel in the target block is to be escape-coded (See [0224] - based on the at least one pixel within the palette coded block being encoded as an escape pixel, video encoder 20 determines a palette QP value for the palette coded block, the palette QP value being adjusted from a predicted QP value; [0095]-[0097] that a palette QP value for the palette-coded block may be define as the slice-level QP+pltQPOffes. Further, Pu describes that the video encoder or video decoder may use two different QP values or corresponding offsets for the palette coded block, wherein a first pltQPOffset1 may be used to quantize at least a portion of any new palette entries for the palette coded block, and a second pltQPOffset2 may be used to quantize at least a portion of the escape pixels within the palette coded block. Pu also discloses that the pltQPOffsets may be predefined constants. Since the offset is being added to the QP, Examiner asserts that one of ordinary skill in the art would readily know that if predetermined value of pltQPOffset2 is greater than or equal to 4, then the quantization parameter would be greater than or equal to 4. In addition, in [0064], Pu discloses that the video encoder or video decoder may adjust the slice-level QP by a value to offset the slice-level QP value due to varying input bit depths;  [0096] - second pltQPOffset2 may be used to quantize at least a portion of the escape pixels within the palette coded block; see also [0100]).),
wherein the first coding unit codes information for indicating the first quantization parameter even in a case of coding the target block by using the second quantization parameter (See [0212] – the decoder uses the coded predicted QP value to determine the palette QP value. See also 62/066797- [0095] and 62/066851- [0097])).
Pu does not explicitly disclose a coding unit configured to obtain a transform coefficient by performing prediction processing and orthogonal transform processing on the target block and perform quantization processing on the obtained transform coefficient by using a first quantization parameter, in a case where the target block is to be prediction-coded using prediction-coding different from the palette-coding;  perform quantization processing on a pixel value of the pixel in the target block by using the second quantization parameter; and wherein the information is information indicating a difference between the first quantization parameter and a third quantization parameter for luminance, and wherein the third quantization parameter is a previous parameter of the first quantization parameter or a quantization parameter based on the previous parameter.
However, Lee from the same or similar endeavor of video coding discloses a coding unit configured to obtain a transform coefficient by performing prediction processing and orthogonal transform processing on the target block and perform quantization processing on the obtained transform coefficient by using a first quantization parameter, in a case where the target block is to be prediction-coded using prediction-coding different from the palette-coding. (See [0036])
to perform quantization processing on a pixel value of the pixel in the target block by using the second quantization parameter (See [0165] -Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU (e.g. using a palette QP value based on the at least one pixel within the palette coded block being decoded as an escape pixel as per [0212] See also 62/066797- [0095] and 62/066851- [0097])), and wherein the information is information indicating a difference between the first quantization parameter and a third quantization parameter for luminance, and wherein the third quantization parameter is a previous parameter of the first quantization parameter or a quantization parameter based on the previous parameter (See [0074] in a CU, a quantization parameter value may be changed for each CU using a syntax element cu_qp_delta; [0095] -A quantization parameter value of a current CU (first quantization parameter) may be derived by adding the changed CU quantization parameter value (cu_qp_delta) to the previous quantization parameter value (third quantization parameter ) ; and [0122] and FIG. 3 -  quantization parameter value of CU 360 equal to 21, delta is equal 2, quantization parameter value of CU 370, decoded subsequently to the first CU 360,  equal to 23, which is 21+2 )
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video coding disclosed by Pu to add the inverse quantization process of Lee as above, in order to provide a method of decoding a 
quantization parameter for improving video encoding efficiency by decoding initial quantization parameter information and quantization parameter range information on a slice, and deriving a quantization parameter limit range applied to a coding unit included in the slice using the initial quantization parameter information and the quantization parameter range information on the slice (Lee, [0007] and [0009]) improving encoding and decoding efficiencies (Lee, [0011]).
Regarding claim 12, Pu and Lee disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses a second coding unit configured to, in a case where the second determining unit determines that the pixel in the target block is to be escape-coded, code a pixel value of the pixel in the target block by coding data representing an index of a palette that is used for palette coding (See [0024]  and [0025] - For those pixels of the block with color values that map to entries in the palette (e.g. not escape-coded), the video encoder may encode the index values of the entries for the respective pixels).
The motivation for combining Pu and Lee has been discussed in connection with claim 9, above. 
Regarding claim 13, Pu and Lee disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
in a case where the second determining unit determines that the pixel in the target block is to be escape-coded, the first coding unit codes the pixel value of the pixel in the target block without using the palette. (See [0025] - For those pixels of the block with color values that do not map to entries in the palette, the video encoder may encode a special index for the pixel and encode the actual pixel value or its residual value (or a quantized version thereof). These pixels are referred to as "escape pixels").
The motivation for combining Pu and Lee has been discussed in connection with claim 9, above.
Regarding claim 14, Pu and Lee disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses wherein the second quantization parameter is determined by shifting the first quantization parameter in accordance with a difference between a possible range of a bit depth and/or a pixel value of the target block and a possible range of a prediction error ( [0094] - encoder may define a palette QP value for the palette coded block as the slice-level QP+pltQPOffest; and [0063] - QpBdOffsety is a luma quantization parameter range offset value that is based on an input bit depth for luma samples. See also Pu, 62/066851, [0052] the value of delta QP can be calculated or otherwise determined as a function of QP. For example, delta can be 1<< (QP/6), or it can be l<< ((QP+d)/6) where dis a constant, and"<<" represents the bitwise left-shift operator),)
The motivation for combining Pu and Lee has been discussed in connection with claim 9, above. 
Regarding claim 15, Pu and Lee disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
 wherein the second quantization parameter is determined by shifting the first quantization parameter (See [0224] - video encoder 20 determines a palette QP value for the palette coded block, the palette QP value being adjusted from a predicted QP value) so as to make a quantization step 1 or more ( See [0047] - lossless palette-based coding. With a quantization step, that equals 1, no quantization is performed, which is used in lossless compression. See also Pu, 62/066851, [0052] the value of delta QP can be calculated or otherwise determined as a function of QP. For example, delta can be 1<< (QP/6), or it can be l<< ((QP+d)/6) where dis a constant, and"<<" represents the bitwise left-shift operator).
The motivation for combining Pu and Lee has been discussed in connection with claim 9, above. 
Regarding claim 16, Pu and Lee disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Pu discloses a third determining unit configured to determine whether or not the target block is to be quantized, wherein the first quantization parameter is not coded, in a case where the second determining unit determines that the pixel in the target block is to be escape-coded and if the third determining unit determines that the target block is to be quantized (See [0071] - in the case that first block 170 adjacent to block boundary 174 is coded using the palette coding mode, a video encoder or a video decoder may apply deblocking filtering in a similar fashion as if first block 170 was coded as a lossless block (i.e., cu_transquant_bypass=1 such that no transform and no quantization is applied to the block). In other words, the disclosed techniques include treating palette coded first block 170 the same as a lossless coded block by disabling deblocking filtering for pixels within the palette coded first block 170 at block boundary 174 formed with second block 172).
The motivation for combining Pu and Lee has been discussed in connection with claim 9, above. 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Furthermore, Pu discloses an image decoding method for decoding a bit stream generated by coding an image and for decoding coded data included in the bit stream and corresponding to a target block to be decoded in the image, comprising (See [0192] and Fig. 3 -Video decoder 30 receives an encoded bitstream from a video encoder; and [0007] - method of processing video data);
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 9.
Furthermore, Pu discloses an image coding method for coding a target block to be coded in an image into a bit stream, comprising (See [0149] and Fig. 2 -video encoder 20; and [0007] - method of processing video data):
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Furthermore, Pu discloses a non-transitory storage medium storing a program that causes a computer to execute an image decoding method for decoding a bit stream generated by coding an image and for decoding coded data included in the bit stream and corresponding to a target block to be decoded in the image, the method comprising: (See [0192] and Fig. 3 -Video decoder 30 receives an encoded bitstream from a video encoder; and [0128] - a device may store instructions for the software in a suitable, non-transitory computer readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure):
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 9.
Furthermore, Pu discloses a non-transitory storage medium storing a program that causes a computer to execute an image coding method for coding a target block to be coded in an image into a bit stream, the method comprising (See [0149] and Fig. 2 -video encoder 20; and [0128] - a device may store instructions for the software in a suitable, non-transitory computer readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure):


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486